Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 1 of 9. PageID #: 1379




                 Exhibit C
         Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 2 of 9. PageID #: 1380

   IN RESPONSE TO THE CORONAVIRUS (COVID-19) PANDEMIC,
   A FEDERAL JUDGE HAS ORDERED THAT CERTAIN MEDICALLY
VULNERABLE PRISONERS BE TRANSFERRED OUT OF FCI ELKTON. WE
 WANT TO KNOW IF YOU ARE PART OF THE GROUP THAT CAN GET
                      TRANSFERRED.
The ACLU of Ohio and the Ohio Justice & Policy Center want to learn who is
covered by the Court's order as part of a class action lawsuit. Please fill out this
letter only if:
  1. You are 65 years old or older OR
  2. You have one or more documented medical conditions listed on the back
     of this page that puts you at high risk for getting very sick from COVID-19.
If you are in one of those 2 groups, please:
   • Answer the questions on the back AND fill out the attached medical
      release form
   . Put the letter AND the form in the envelope and return it.
If you are not in one of those 2 groups, please do not return this letter.


Name
BOP                                               Age: 5- t,
Your Current Release Date: 2/2. 7ZS
Your Lawyer's Name: iu/4
Your Lawyer's Phone or Email:
Check this box only if you do NOT have a iawyer, and you cannot afford to pay for
one:
Have you asked the Warden for compassionate release? Dyes               J No
      If yes, when did you apply? '9/ '2D 22
      If yes, have you gotten a response?    E[ Yes                 No
      What response did you get? cdoe3 i'i-I- fM4 44
The ACLU of Ohio and the Ohio Justice & Policy Center are not your attorneys as an
individual, though we do seek to represent the class of people seeking transfer, as a whole.
If you think you might be eligible for compassionate release, you should contact your
lawyer or ask for compassionate release in writing to the Warden.


                                        TURN OVER
          Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 3 of 9. PageID #: 1381



Your medically documented, pre-existing condition (circle all that apply):

 Heart Disease                 Liver Disease                  Kidney Disease
                              (including Hepatitis C)        (whether on dialysis or not)


 Lung Disease                  Diabetes                       Immunocompromised
 (including asthma      PD)
                     an~tD                                   (cancer treatment, transplants,
                                                             HIV/AIDS, or medications that
                                                             weaken the immune system)
 Severe Obesity               Other/Please Specify:
 (BMI of 40 or higher)

Any details about your condition:


What treatment have you had for your condition?



Does FCI Elkton have access to medical records for your condition?

 EYes                    No
If you believe you may have a condition that puts you at risk, it is your responsibility
to provide all medical records to the prison so that you can be included. We
recommend that you contact your attorney. If you choose to provide information
using this letter, we may share it with other attorneys, consultants, or attorneys
for the Bureau of Prisons as part of our efforts to pursue relief for the class.
You Can Choose to Stay at Elkton If You Want
The judge's order in the class action lawsuit applies to all prisoners age 65 or older
  R with certain medical conditions that put them at higher risk from the coronavirus.
These people may be eligible for home confinement, furlough, compassionate
release, or transfer out of Elkton to a different prison.
It is possible that the Warden, the Bureau of Prisons, or the court may find that you
are not eligible for home confinement, furlough, or release, and that your only choice
is to move to a different prison or stay at Elkton. That other prison could be higher
security than Elkton, but would be better than Elkton for social distancing. IF THAT
HAPPENS, YOU CAN DECIDE LATER TO STAY AT ELKTON.
Even though you can decide later, would you like to decide to stay at Elkton now
anyway? Checking "Yes" means you would NOT obtain any kind of release or
transfer as a result of this lawsuit.
 E]~Yes                  No
                         TI'S
                                           Oj           py              ACLU
                                                                        Ohio
          Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 4 of 9. PageID #: 1382
   IN RESPONSE TO THE CORONAVIRUS (COVID-19) PANDEMIC,
   A FEDERAL JUDGE HAS ORDERED THAT CERTAIN MEDICALLY
VULNERABLE PRISONERS BE TRANSFERRED OUT OF FCI ELKTON. WE
 WANT TO KNOW IF YOU ARE PART OF THE GROUP THAT CAN GET
                      TRANSFERRED.
The ACLU of Ohio and the Ohio Justice & Policy Center want to learn who is
covered by the Court's order as part of a class action lawsuit. Please fill out this
letter only if:
  1. You are 65 years old or older OR
  2. You have one or more documented medical conditions listed on the back
     of this page that puts you at high risk for getting very sick from COVID-19.
If you are in one of those 2 groups, please:
   • Answer the questions on the back AND fill out the attached medical
      release form
   • Put the letter AND the form in the envelope and return it.
If you are not in one of those 2 groups, please do not return this letter.



                                                        Age:    4t:
Your Current Release Date:           7 18 Z7
Your Lawyer's Name:
Your   Lawyer 's   Phone   or   Email:




Check this box only if you do NOT have a lawyer, and you cannot afford to pay for
one:
Have you asked the Warden for compassionate release?        1Yes          No
       If yes, when did you apply?    4
                                          ZI1
                                           1
                                                  10


       If yes, have you gotten a response?          jJ Yes       Vo
       What response did you get?
The ACLU of Ohio and the Ohio Justice & Policy Center are not your attorneys as an
individual, though we do seek to represent the class of people seeking transfer, as a whole.
If you think you might be eligible for compassionate release, you should contact your
lawyer or ask for compassionate release in writing to the Warden.


                                         TURN OVER
         Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 5 of 9. PageID #: 1383


Your medically documented, pre-existing condition (circle all that apply):

 Heart Dise   se               Liver Disease                 Kidney Disease

                               (including Hepatitis C)      (whether on dialysis or not)


 Lung Disease                  Diabetes                      Immunocompromised

 (including asthma and COPD)                                (cancer treatment, transplants,
                                                            HIV/AIDS, or medications that
                                                            weaken the immune system)
 Severe Obesity                Other/Please Specify:


 (BMI of 40 or higher)

Any details about your condition:


What treatment have you had for your condition?



Does FCI Elkton have access to medical records for your condition?
      'Yes               No
If you believe you may have a condition that puts you at risk, it is your responsibility
to provide all medical records to the prison so that you can be included. We
recommend that you contact your attorney. If you choose to provide information
using this letter, we may share it with other attorneys, consultants, or attorneys
for the Bureau of Prisons as part of our efforts to pursue relief for the class.
You Can Choose to Stay at Elkton If You Want
The judge's order in the class action lawsuit applies to all prisoners age 65 or older
  R with certain medical conditions that put them at higher risk from the coronavirus.
These people may be eligible for home confinement, furlough, compassionate
release, or transfer out of Elkton to a different prison.
 It is possible that the Warden, the Bureau of Prisons, or the court may find that you
are not eligible for home confinement, furlough, or release, and that your only choice
 is to move to a different prison or stay at Elkton. That other prison could bethiher
security than Elkton, but would be better than Elkton for social distancing. IF THAT
TIAPPENS, YOU CAN DECIDE LATER TO STAY AT ELKTON.
Even though you can decide later, would you like to decide to stay at Elkton now
anyway? Checking "Yes" means you would NOT obtai any kind of release or
trans   as a result of this lawsuit.                              hy


    Dovlt            44t                                               Ohio
         Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 6 of 9. PageID #: 1384

   IN RESPONSE TO THE CORONAVIRUS (COVID-19) PANDEMIC,
   A FEDERAL JUDGE HAS ORDERED THAT CERTAIN MEDICALLY
VULNERABLE PRISONERS BE TRANSFERRED OUT OF FCI ELKTON. WE
 WANT TO KNOW IF YOU ARE PART OF THE GROUP THAT CAN GET
                      TRANSFERRED.
The ACLU of Ohio and the Ohio Justice & Policy Center want to learn who is
covered by the Court's order as part of a class action lawsuit. Please fill out this
letter only if:
  1. You are 65 years old or older OR
  2. You have one or more documented medical conditions listed on the back
     of this page that puts you at high risk for getting very sick from COVID-19.
If you are in one of those 2 groups, please:
   . Answer the questions on the back AND fill out the attached medical
      release form
   . Put the letter AND the form in the envelope and return it.
If you are not in one of those 2 groups, please do not return this letter.



BOP #:                                                 Age: 22
Your Current Release Date:
Your Lawyer's Name:
Your Lawyer's Phone or Email:
Check this box only if you do NOT have a lawyer, and you cannot afford to pay for
one: 0
Have you asked the Warden for compassionate release?         Yes          No
     If yes, when did you apply?             /0 ,   tLtTE- k,')L24,                   -'




     If yes, have you gotten a response?            Yes       ID No
     What response did you get?
The ACLU of Ohio and the Ohio Justice & Policy Center are not your attorneys as an
individual, though we do seek to represent the class of people seeking transfer, as a whole.
If you think you might be eligible for compassionate release, you should contact your
lawyer or ask for compassionate release in writing to the Warden.


                                        TURN OVER
              Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 7 of 9. PageID #: 1385



 Your medically documented, pre-existing condition (circle all that apply):

     Heart Disease                     Liver Disease                 Kidney Disease
                                       (including Hepatitis C)       (whether on dialysis or not)



(i   Lung Disease
             ~g as t h manad LCL
      ncI I in
        L
            L                  OPD)~
                                       Diabetes                      Immunocompromised
                                                                     (cancer treatment, transplants,
                                                                     HIV/AIDS, or medications that
                                                                     weaken the immune system)
     Severe Obesity
     (BMI of 40 or higher)

 Any details about your condition:                               -                            z

 What treatment have you had for your condition?



 Does FCI Elkton have access to medical records for your condition?
     171                  F1
     IA.I                 LAI   No                                   -




 If you believe you may have a condition that puts you at risk, it is your responsibility
 to provide all medical records to the prison so that you can be included. We
 recommend that you contact your attorney. If you choose to provide Information
 using this letter, we may share it with other attorneys, consultants, or attorneys
 for the Bureau of Prisons as part of our efforts to pursue relief for the class.
 You Can Choose to Stay at Elkton If You Want
 The judge's order in the class action lawsuit applies to all prisoners age 65 or older
 OR with certain medical conditions that put them at higher risk from the coronavirus.
 These people may be eligible for home confinement, furlough, compassionate
 release, or transfer out of Elkton to a different prison.
 It is possible that the Warden, the Bureau of Prisons, or the court may find that you
 are not eligible for home confinement, furlough, or release, and that your only choice
 is to move to a different prison or stay at Elkton. That other prison could be higher
 security than Elkton, but would be better than Elkton for social distancing. IF THAT
 HAPPENS, YOU CAN DECIDE LATER TO STAY AT ELKTON.
Even though you can decide later, would you like to decide to stay at Elkton now
anyway? Checking "Yes" means you would NOT obtain any kind of release or
transfer as a result of this lawsuit.

     DYes                       No

                                                    oJ p,                       ACW
                                                                                Ohio
    Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 8 of 9. PageID #: 1386




(




                                                                       ME-


                             '4—   / .t
                               W-         /c

                bô4'II /&L

                               I C1 f          -   1AU        j                  I

          tuIt ii                                                 -




l
O
Case: 4:20-cv-00794-JG Doc #: 102-3 Filed: 05/30/20 9 of 9. PageID #: 1387




                                         PPLE&Er            (cc1r      .




            s




             ::;pt&E /EA                                    I         rZk-ii,
       Cc1- Y€ #t7 PJJ1                    ii3                    y    1A7E         '

      h1 A-fr*' cZ                 -i4               7-                c(A         jróLL
        €. ?i     ws                      vA'L-. C)JtLC
            IAFcRL?1                     ffiEZs (                 c-IdEJR-              E.r

      1              hat,                                                  t
                 t -r       A&va   ($t)S LL4              N7A4 FiLL            tLy
                            &rrwL
                lL           £vfr r                 — r1/
                                   fb1       Z-e
                                                 lLty           Th £            r1thoiL

                                                                             ,)y   ct(vu


                                                            cbIrj
